                                     2:19-cv-02302-JES # 15       Page 1 of 1
                                                                                                         E-FILED
Judgment in a Civil Case (02/11)                                      Wednesday, 04 November, 2020 09:52:26 AM
                                                                                    Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                    for the
                                           Central District of Illinois

Joshua E Lange                                      )
                                                    )
                    Petitioner,                     )
                                                    )
                               vs.                  )        Case Number: 19-cv-2302
                                                    )
United States of America                            )
                                                    )
                    Respondent.                     )

                                     JUDGMENT ON MOTION UNDER 2255

      DECISION BY THE COURT.                    This action came before the Court, and a decision has
been rendered.

      IT IS ORDERED AND ADJUDGED that Petitioner’s Motion to Vacate, Set Aside or
Correct Sentence Under 28 U.S.C. § 2255 is DISMISSED WITHOUT PREJUDICE. The Court
declines to issue a certificate of appealability.

Dated:       November 3, 2020

                                                             s/ Shig Yasunaga
                                                             Shig Yasunaga
                                                             Clerk, U.S. District Court


             s/ JES
